Registration No. 33-73244 and 811-08226 As filed with the Securities and Exchange Commission on June 10, 2011 SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. 34 [X] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 35 [X] TEMPLETON GLOBAL INVESTMENT TRUST (Exact Name of Registrant as Specified in Charter) 500 East Broward Boulevard, Fort Lauderdale, Florida 33394 (Address of Principal Executive Offices) (Zip Code) (954) 527-7500 (Registrant's Telephone Number, Including Area Code) Craig S. Tyle, One Franklin Parkway, San Mateo, CA 94403-1906 (Name and Address of Agent for Service of Process) It is proposed that this filing will become effective (check appropriate box): [ ] immediately upon filing pursuant to paragraph (b) of Rule 485 [X] on July 1, 2011 pursuant to paragraph (b) of Rule 485 [ ] 60 days after filing pursuant to paragraph (a)(1) of Rule 485 [ ] on (date) pursuant to paragraph (a)(1) of Rule 485 [ ] 75 days after filing pursuant to paragraph (a)(2) of Rule 485 [ ] on (date) pursuant to paragraph (a)(2) of Rule 485 If appropriate, check the following box: [X] this post-effective amendment designates a new effective date for a previously filed post-effective amendment This Amendment to the registration statement of the Registrant on Form N-1A (the “Amendment”) relates only to the prospectus and statement of additional information of Templeton Global Balanced Fund (formerly, Templeton Income Fund) a series of the Registrant and does not otherwise delete, amend, or supersede any information relating to any other series of the Registrant. As stated on the Facing Page, this Amendment updates the registration statement of the above-referenced series under the Securities Act of 1933 and the Investment Company Act of 1940. Part A and Part B The Templeton Global Balanced Fund prospectus and Statement of Additional Informationis incorporated by reference filed by post-effective amendment no. 33, on April 12, 2011. Accession number 0001379491-11-000321. PART C OTHER INFORMATION Item 28. Exhibits The following exhibits are incorporated by reference to the previously filed documents indicated below, except as noted: (a) Agreement and Declaration of Trust (i) Second Amended and Restated Agreement and Declaration of Trust dated October 18, 200610 (ii) Certificate of Amendment of Agreement and Declaration of Trust dated October 21, 200812 (b) By-Laws (i) Third Amended and Restated By-Laws dated October 18, 200610 (c) Instruments Defining Rights of Security Holders Not Applicable (d) Investment Advisory Contracts (i) Investment Management Agreement between the Registrant and Templeton Global Advisors Limited on behalf of Templeton Income Fund dated March 1, 20057 (ii) Sub-Advisory Agreement between Templeton Global Advisors Limited and Franklin Advisers, Inc. on behalf of Templeton Income Fund dated March 1, 20057 (iii) Investment Management Agreement between the Registrant and Templeton Asset Management Ltd. on behalf of Templeton BRIC Fund dated February 28, 20069 (iv) Investment Management Agreement between the Registrant and Templeton Asset Management Ltd. on behalf of Templeton Emerging Markets Small Cap Fund dated July 19, 200610 (v) Investment Management Agreement between the Registrant and Templeton Asset Management Ltd. on behalf of Templeton Frontier Markets Fund dated July 16, 200812 (vi) Investment Management Agreement between the Registrant and Templeton Asset Management Ltd. on behalf of Templeton Asian Growth Fund dated May 18, 201014 (vii) Amendment dated May 1, 2011 to the Investment Management Agreement dated February 28, 2006 between the Registrant on behalf of Templeton BRIC Fund and Templeton Asset Management Ltd.15 (viii) Amendment dated May 1, 2011 to the Investment Management Agreement dated May 18, 2010 between the Registrant on behalf of Templeton Asian Growth Fund and Templeton Asset Management Ltd.15 (e) Underwriting Contracts (i) Forms of Selling Agreements between Franklin Templeton Distributors, Inc. and Securities Dealers14 (ii) Distribution Agreement between the Registrant and Franklin Templeton Distributors, Inc. on behalf of each series dated January 1, 201115 (f) Bonus or Profit Sharing Contracts Not Applicable (g) Custodian Agreements (i) Amended and Restated Custody Agreement3 (ii) Amendment dated March 2, 1998 to the Custody Agreement4 (iii) Amendment No. 2 dated July 23, 1998 to the Custody Agreement4 (iv) Amendment No. 3 dated May 1, 2001 to the Custody Agreement5 (v) Amendment to the Master Custody Agreement – The Bank of New York Mellon dated July 1, 2005 on behalf of Templeton Income Fund9 (vi) Amendment to the Global Custody Agreement – JPMorgan Chase dated May 16, 20069 (vii) Amendment to the Global Custody Agreement – JPMorgan Chase dated August 4, 200610 (viii) Amendment dated June 22, 2007 to the Master Custody Agreement between the Registrant on behalf of Templeton Income Fund and The Bank of New York Mellon dated February 16, 199610 (ix) Amendment to the Global Custody Agreement – JPMorgan Chase dated July 16, 200812 (x) Master Custody Agreement dated February 16, 1996 between Registrant on behalf of Templeton Income Fund and The Bank of New York Mellon12 (xi) Terminal Link Agreement dated February 16, 1996 between Registrant on behalf of Templeton Income Fund and The Bank of New York Mellon12 (xii) Amendment dated May 7, 1997 to Master Custody Agreement dated February 16, 1996 between Registrant on behalf of Templeton Income Fund and The Bank of New York Mellon12 (xiii) Amendment dated February 27, 1998 to Master Custody Agreement dated February 16, 1996 between Registrant on behalf of Templeton Income Fund and The Bank of New York Mellon12 (ix) Amendment dated May 16, 2001, to Master Custody Agreement dated February 16, 1996 between Registrant on behalf of Templeton Income Fund and The Bank of New York Mellon12 (xv) Amended and Restated Foreign Custody Management Agreement between the Registrant on behalf of Templeton Income Fund and The Bank of New York Mellon made as of May 16, 200112 (xvi) Amendment dated January 14, 2011, to Exhibit A of the Master Custody Agreement dated February 16, 1996 between Registrant on behalf of Templeton Income Fund and The Bank of New York Mellon15 (xvii) Amendment dated January 14, 2011, to Schedule 1 of the Foreign Management Agreement15 (xviii)viii) Amendment dated December 4, 2010, to Schedule 2 of the Foreign Custody Management Agreement15 (h) Other Material Contracts (i) Amended and Restated Transfer Agent and Shareholder Services Agreement dated January 1, 201115 (ii) Shareholder Sub-Accounting Services Agreement2 (iii) Sub-Transfer Agency Agreement dated June 22, 19946 (iv) Amendment to Sub-Transfer Agency Agreement dated January 1, 19996 (v) Assignment to Sub-Transfer Agency Agreement dated June 13, 20036 (vi) Fund Administration Agreement between Franklin Templeton Services, LLC and the Registrant on behalf of Templeton Income Fund dated March 1, 20057 (vii) Fund Administration Agreement between Franklin Templeton Services, LLC and the Registrant on behalf of Templeton BRIC Fund dated February 28, 20068 (viii) Fund Administration Agreement between the Registrant and Franklin Templeton Services, LLC on behalf of Templeton Emerging Markets Small Cap Fund dated July 19, 200610 (ix) Fund Administration Agreement between the Registrant and Franklin Templeton Services, LLC on behalf of Templeton Frontier Markets Fund dated July 16, 200812 (x) Fund Administration Agreement between the Registrant and Franklin Templeton Services, LLC on behalf of Templeton Asian Growth Fund dated May 18, 201015 (i) Legal Opinion (i) Opinion and Consent of Counsel dated July 8, 20057 (ii) Legal opinion and consent of counsel dated July 31, 2008, Securities Act of 1933, with respect to Templeton Frontier Markets Fund11 (j) Other Opinion Not Applicable (k) Omitted Financial Statements Not Applicable (l) Initial Capital Agreements (i) Investment Letter1 (m) Rule 12b-1 Plan (i) Amended and Restated Class A Distribution Plan – Templeton Income Fund dated February 24, 200912 (ii) Amended and Restated Class C Distribution Plan – Templeton Income Fund dated July 15, 200913 (iii) Amended and Restated Class R Distribution Plan – Templeton Income Fund dated July 15, 200913 (iv) Amended and Restated Class A Distribution Plan – Templeton BRIC Fund dated February 24, 200912 (v) Amended and Restated Class C Distribution Plan – Templeton BRIC Fund dated July 15, 200913 (vi) Amended and Restated Class A Distribution Plan - Templeton Emerging Markets Small Cap Fund dated February 24, 200912 (vii) Amended and Restated Class C Distribution Plan – Templeton Emerging Markets Small Cap Fund dated July 15, 200913 (viii) Amended and Restated Class R Distribution Plan – Templeton Emerging Markets Small Cap Fund dated July 15, 200913 (ix) Amended and Restated Class A Distribution Plan - Templeton Frontier Markets Fund dated February 24, 200912 (x) Amended and Restated Class C Distribution Plan – Templeton Frontier Markets Fund dated July 15, 200913 (xi) Amended and Restated Class R Distribution Plan – Templeton Frontier Markets Fund dated July 15, 200913 (xii) Class A Distribution Plan - Templeton Asian Growth Fund dated May 18, 201014 (xiii) Class C Distribution Plan – Templeton Asian Growth Fund dated May 18, 201014 (xiv) Class C Distribution Plan – Templeton Global Balanced Fund (To be filed by Amendment) (n) Rule 18f-3 Plan (i) Multi-Class Plan - Templeton Income Fund dated March 1, 20057 (ii) Multi-Class Plan - Templeton Emerging Markets Small Cap Fund dated July 19, 200610 (iii) Multi-Class Plan - Templeton BRIC Fund dated October 16, 200712 (iv) Multi-Class Plan - Templeton Frontier Markets Fund dated July 16, 200812 (v) Multi-Class Plan - Templeton Asian Growth Fund dated May 18, 201014 (vi) Multi-Class Plan – Templeton Global Balanced Fund (To be filed by Amendment) (p) Code of Ethics (i) Code of Ethics dated May 201014 (q) Power of Attorney (i) Powers of Attorney dated December 2, 201015 1. Previously filed with Post Effective Amendment No. 5 to the Registration Statement on May 1, 1995. 2. Previously filed with Post Effective Amendment No. 7 to the Registration Statement on July 7, 1995. 3. Previously filed with Post Effective Amendment No. 9 to the Registration Statement on July 22, 1996. 4. Previously filed with Post Effective Amendment No. 13 to the Registration Statement on May 27, 1999. 5 Previously filed with Post Effective Amendment No. 18 to the Registration Statement on July 29, 2002. 6. Previously filed with Post Effective Amendment No. 21 to the Registration Statement on July 28, 2004. 7. Previously filed with Post Effective Amendment No. 23 to the Registration Statement on July 28, 2005. 8. Previously filed with Post Effective Amendment No. 24 to the Registration Statement on March 31, 2006. 9. Previously filed with Post Effective Amendment No. 26 to the Registration Statement on July 28, 2006. 10. Previously filed with Post Effective Amendment No. 27 to the Registration Statement on July 27, 2007. 11. Previously filed with Post Effective Amendment No. 29 to the Registration Statement on August 1, 2008. 12. Previously filed with Post Effective Amendment No. 30 to the Registration Statement on July 29, 2009. 13. Previously filed with Post Effective Amendment No. 31 to the Registration Statement on May 28, 2010. 14. Previously filed with Post Effective Amendment No. 32 to the Registration Statement on August 2, 2010. 15. Previously filed with Post Effective Amendment No. 33 to the Registration Statement on April 12, 2011. Item 29. Persons Controlled by or Under Common Control with Registrant None Item 30. Indemnification The Agreement and Declaration of Trust (the “Declaration”) provides that any person who is or was a Trustee, officer, employee or other agent, including the underwriter, of such Trust shall be liable to such Trust and its shareholders only for (1) any act or omission that constitutes a bad faith violation of the implied contractual covenant of good faith and fair dealing, or (2) the person’s own willful misfeasance, bad faith, gross negligence or reckless disregard of the duties involved in the conduct of such person (such conduct referred to herein as Disqualifying Conduct) and for nothing else. Except in these instances, these persons shall not be responsible or liable for any act or omission of any other agent of such Trust or its investment adviser or principal underwriter to the fullest extent that limitations of liability are permitted by the Delaware statutory trust Act (the “Delaware Act”). Moreover, except in these instances, none of these persons, when acting in their respective capacity as such, shall be personally liable to any other person, other than such Trust or its shareholders, for any act, omission or obligation of such Trust or any trustee thereof. The Trust shall indemnify, out of its assets, to the fullest extent permitted under applicable law, any of these persons who was or is a party, or is threatened to be made a party, to any Proceeding (as defined in the Declaration) because the person is or was an agent of such Trust. These persons shall be indemnified against any expenses, judgments, fines, settlements and other amounts actually and reasonably incurred in connection with the Proceeding if the person acted in good faith or, in the case of a criminal proceeding, had no reasonable cause to believe that the conduct was unlawful. The termination of any proceeding by judgment, settlement or its equivalent shall not in itself create a presumption that the person did not act in good faith or that the person had reasonable cause to believe that the person’s conduct was unlawful. There shall nonetheless be no indemnification for a person’s own Disqualifying Conduct. Insofar as indemnification for liabilities arising under the Securities Act of 1933, as amended, may be permitted to Trustees, officers and controlling persons of the Fund pursuant to the foregoing provisions, or otherwise, the Fund has been advised that in the opinion of the Securities and Exchange Commission such indemnification is against public policy as expressed in the Act and is, therefore, unenforceable.
